Case 2:19-mc-00144-UJ Document 6 Filed 08/08/19 Page 1 of 2




                                         19-mc-144
            Case 2:19-mc-00144-UJ Document 6 Filed 08/08/19 Page 2 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF PENNSYLVANIA


 PRESIDENTIAL HEALTHCARE CREDIT                     CIVIL DIVISION
 CORPORATION,
                                                    Case No: 19-mc-144
                       Plaintiff,

                -v-

 WHITE RABBIT PARTNERS, INC et al

                       Defendant,
                -v-

 THE VANGUARD GROUP, INC. et al

                       Garnishee,



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 8, 2019 the within RETURN OF SERVICE was filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
those registered to receive CM/ECF notification including.

                                                   Respectfully Submitted

                                                   Richard J. Parks
                                                   Gaetan J. Alfano, Esq
                                                   PA. I.D. # 32971
                                                   Richard J. Parks, Esq
                                                   PA. I.D. #40477
                                                   PIETRAGALLO GORDON ALFANO
                                                   BOSICK & RASPANTI, LLP
                                                   1818 Market Street, Suite 3402
                                                   Philadelphia, PA 19103
4943905v1
